DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luiz von Paumgartten, Reg. # 52,330 on 3/9/2021.

The application has been amended as follows: 

(Currently Amended) [[An]] A first Information Handling System (IHS), comprising:
a processor; and
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the first IHS to:
receive first Simultaneous Localization and Mapping (SLAM) data obtained by a first Head-Mounted Device (HMD), wherein the first SLAM data comprises a first plurality of landmarks;

identify an overlap between the first landmark and a second landmark of the second plurality of landmarks; and
in response to a determination that the second landmark has a second confidence value greater than the threshold, and in response to a determination that the second landmark has been generated within a selected time interval of the first landmark, apply a transform matrix to the second landmark to produce a transformed second landmark in a common coordinate system with respect to the first SLAM data, and render at least a partial map for display by the first HMD using the second transformed landmark instead of the first landmark.

(Currently Amended) The first IHS of claim 1, wherein the first SLAM data comprises landmark data found in a Region of Interest (ROI) within an infrared (IR) or near-IR (NIR) frame captured via a first camera mounted on the first HMD, and wherein the second SLAM data comprises landmark data found in another ROI within another IR or NIR frame captured via a second camera mounted on the second HMD.

(Currently Amended) The first IHS of claim 1, wherein the first confidence value comprises a first Kalman Gain, and wherein the second confidence value comprises a second Kalman Gain.

(Currently Amended) The first IHS of claim 1, wherein to identify the overlap, the program instructions, upon execution, further cause the first IHS to determine that the first landmark and the second landmark are separated by a threshold distance.

(Currently Amended) The first IHS of claim 1, wherein to determine the distance between the first landmark and the second landmark, the program instructions, upon execution, further cause the first IHS to receive at least one of: a first absolute pose of the first HMD or a second absolute pose of the second HMD.

(Currently Amended) The first IHS of claim 5, wherein the program instructions, upon execution, further cause the first IHS to transform the coordinates of at least one of: the first landmark or the second landmark, into a common coordinate system using at least one of: the first or second absolute poses.

(Currently Amended) The first IHS of claim 1, wherein the second IHS comprises one of: a co-located server, an edge server, or a cloud server.

(Currently Amended) The first IHS of claim 6, wherein the second IHS is an edge server in response to the first HMD having a first latency requirement, or wherein the second IHS is a cloud server in response to the first HMD having a second latency requirement.

(Currently Amended) The first IHS of claim 6, wherein the second IHS is an edge server in response to the first HMD having a first compute requirement, or wherein the second IHS is a cloud server in response to the first HMD having a second compute requirement.

(Currently Amended) The first IHS of claim 6, wherein the second IHS is an edge server in response to the first HMD moving with a first speed, or wherein the second IHS is a cloud server in response to the first HMD moving with a second speed.

(Currently Amended) The first IHS of claim 6, wherein the second IHS is an edge server in response to the first landmark having moved with a first speed in previous SLAM data, or wherein the second IHS is a cloud server in response to the first landmark having moved with a second speed in the previous SLAM data.

(Currently Amended) A hardware memory of a Head-Mounted Device (HMD), the hardware memory having program instructions stored thereon that, upon execution by a processor of the HMD, cause the HMD to:
receive first Simultaneous Localization and Mapping (SLAM) data obtained by a first Head-Mounted Device (HMD), wherein the first SLAM data comprises a first plurality of landmarks;
receive second SLAM data obtained by a second HMD co-located with the first HMD, wherein the second SLAM data comprises a second plurality of landmarks, wherein the second HMD is selected among a plurality of co-located HMDs based upon location of a second IHS processing the second SLAM data, and wherein the location is one of: co-located with respect to [[the]] a first IHS, at a network edge, or on [[the]] a cloud;
identify an overlap between a first landmark of the first plurality of landmarks and a second landmark of the second plurality of landmarks; and
in response to a determination that the second landmark has a second confidence value greater than a first confidence value of the first landmark, produce a transformed second landmark, and render a map for display by the first HMD using the second transformed landmark.

(Original) The hardware memory of claim 12, wherein the second IHS is a co-located server in response to the first HMD having a first latency requirement, wherein the second IHS is an edge server in response to the first HMD having a second latency requirement, or wherein the second IHS is a cloud server in response to the first HMD having a third latency requirement.

(Original) The hardware memory of claim 12, wherein the second IHS is a co-located server in response to the first HMD having a first compute requirement, wherein the second IHS is an edge server in response to the first HMD having a second compute requirement, or wherein the second IHS is a cloud server in response to the first HMD having a third compute requirement.

(Original) The hardware memory of claim 12, wherein the second IHS is a co-located server in response to the first HMD moving with a first speed, wherein the second IHS is an edge server in response to the first HMD moving with a second speed, or wherein the second IHS is a cloud server in response to the first HMD moving with a third speed.

(Original) The hardware memory of claim 12, wherein the second IHS is a co-located server in response to the first landmark having moved with a first speed in previous SLAM data, wherein the second IHS is an edge server in response to the first landmark having moved with a second speed in previous SLAM data, or wherein the second IHS is a cloud server in response to the first landmark having moved with a third speed in the previous SLAM data.


(Canceled).

(Canceled).

(Canceled).

(Canceled).

(New) A method, comprising:
receiving first Simultaneous Localization and Mapping (SLAM) data obtained by a first Head-Mounted Device (HMD), wherein the first SLAM data comprises a first plurality of landmarks;
receiving second SLAM data obtained by a second HMD co-located with the first HMD, wherein the second SLAM data comprises a second plurality of landmarks, wherein the second HMD is selected among a plurality of co-located HMDs based upon location of a second IHS processing the second SLAM data, and wherein the location is one of: co-located with respect to a first Information Handling System (IHS), at a network edge, or on a cloud;
identifying an overlap between a first landmark of the first plurality of landmarks and a second landmark of the second plurality of landmarks; and
in response to a determination that the second landmark has a second confidence value greater than a first confidence value of the first landmark, producing a transformed second landmark, and rendering a map for display by the first HMD using the second transformed landmark.

(New) The method of claim 21, wherein the second IHS is a co-located server in response to the first HMD having a first latency requirement, wherein the second IHS is an edge server in response to the first HMD having a second latency requirement, or wherein the second IHS is a cloud server in response to the first HMD having a third latency requirement.

(New) The method of claim 21, wherein the second IHS is a co-located server in response to the first HMD having a first compute requirement, wherein the second IHS is an edge server in response to the first HMD having a second compute requirement, or wherein the second IHS is a cloud server in response to the first HMD having a third compute requirement.

(New) The method of claim 21, wherein the second IHS is a co-located server in response to the first HMD moving with a first speed, wherein the second IHS is an edge server in response to the first HMD moving with a second speed, wherein the second IHS is a cloud server in response to the first HMD moving with a third speed, wherein the second IHS is a co-located server in response to the first landmark having moved with a first speed in previous SLAM data, wherein the second IHS is an edge server in response to the first landmark having moved with a second speed in previous SLAM data, or wherein the second IHS is a cloud server in response to the first landmark having moved with a third speed in the previous SLAM data.


Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  claims are allowed because prior art taken alone or in combination with fails to disclose or teach receive first Simultaneous Localization and Mapping (SLAM) data obtained by a first Head-Mounted Device (HMD), wherein the first SLAM data comprises a first plurality of landmarks; receive second SLAM data obtained by a second HMD co-located with the first HMD, wherein the second SLAM data comprises a second plurality of landmarks, wherein the second HMD is selected among a plurality of co-located HMDs based upon location of a second IHS processing the second SLAM data, and wherein the location is one of: co-located with respect to a first IHS, at a network edge, or on a cloud; identify an overlap between a first landmark of the first plurality of landmarks and a second landmark of the second plurality of landmarks; and in response to a determination that the second landmark has a second confidence value greater than a first confidence value of the first landmark, produce a transformed second landmark, and render a map for display by the first HMD using the second transformed landmark, in addition to the other limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663